United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 13, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60886
                          Summary Calendar


ABDUR RAHMAN KHAWAJA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A72 023 430
                        --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Abdur Rahman Khawaja, a native and citizen of Pakistan,

petitions this court for review of the dismissal by the Board of

Immigration Appeals (BIA) of his appeal of the Immigration

Judge’s denial of his application for asylum and withholding of

deportation.   Khawaja argues that the BIA erred in not applying

the mixed-motives standard and in not finding that he was a

refugee under the Immigration and Nationality Act (“the Act”).

     We have reviewed the record and the briefs and conclude that

the BIA applied the correct standard in determining whether

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60886
                                -2-

Khawaja was persecuted or has a well-founded fear of persecution

on account of an enumerated ground under the Act.   See Girma v.

INS, 283 F.3d 664, 666 (5th Cir. 2002).   Additionally, the BIA’s

finding that Khawaja was not a refugee under the Act is supported

by substantial evidence, as the record does not compel a contrary

conclusion.   See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992).

     Accordingly, Khawaja’s petition for review is DENIED.